Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 1 of 66




                  Exhibit 4
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 2 of 66
                                            EFiled: Feb 19 2021 04:35PM EST
                                            Transaction ID 66356312
                                            Case No. 2021-0007-MTZ




                                  Attorneys for Defendant
                                  Ripple Labs Inc.
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 3 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 4 of 66
     Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 5 of 66




AM Gen. Hldgs. LLC v. The Renco Grp., Inc.


ATR-Kim Eng Fin. Corp. v. Araneta
                                                    aff’d sub nom


Basic Research, LLC v. F.T.C


Bonham v. HBW Hldgs., Inc.


Chesapeake Corp. v. Shore


Chicago Bridge & Iron Co. N.V. v. Westinghouse Elec. Co.


City of Miami Gen. Emps’ and Sanitation Emps.’ Ret. Tr.


City of Oakland v. Lynch


In re CNX Gas Corp. S’holders Litig.


Comrie v. Enterasys Networks, Inc.


Eagle Indus., Inc. v. DeVilbiss Health Care, Inc.


Equitable Tr. Co. v. Marshall


Equity–Linked Invs., L.P. v. Adams
     Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 6 of 66




In re Estate of Jacobsen


Frederick Hsu Living Tr. v. ODN Hldg. Corp.


Hartley v. Consol. Glass Hldgs., Inc.

   aff’d

KFC Nat’l Council & Advert. Co-op., Inc. v. KFC Corp


Kona Tech. Corp. v. S. Pac. Transp. Co.


Koss v. Sec. & Exch. Comm’n of U. S.


Kotler v. Shipman Assocs., LLC


L & W Ins., Inc. v. Harrington


In re Lions Gate Entm’t Corp. Secs. Litig.


Lorillard Tobacco Co. v. Am. Legacy Found


Lucia v. S.E.C.


Nerium Int’l, LLC v. F.T.C.


Osborn ex rel. Osborn v. Kemp


Richman v. Goldman Sachs Gp., Inc.
     Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 7 of 66




SEC v. Ripple Labs Inc. et al.


SI-Lake, Inc. v. Conroy


Soo Line R.R. Co. v. Fruehauf Corp.


SV Inv. P’rs, LLC v. Thoughtworks, Inc.


Trascent Mgmt. Consulting, LLC v. Bouri


U.S. W., Inc. v. Time Warner Inc


United Rentals, Inc. v. RAM Hldgs., Inc.


United States v. Gluk


United States v. Klein


Wood v. Coastal States Gas Corp.


Zayo Gp., LLC v. Latisys Hldgs., LLC




               et seq
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 8 of 66




                                                                 passim




           SEC Drops 20% of Probes After ‘Wells Notice,’
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 9 of 66




                         determined on an official basis
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 10 of 66




                                                               SEC v. Ripple

Labs Inc. et al.




alleges                 determine



                                  i.e.,




                    allegations                    determination
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 11 of 66




         allege
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 12 of 66




                                       ends



   begins




                                 See infra
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 13 of 66




                   endpoint
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 14 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 15 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 16 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 17 of 66




                                                                  not
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 18 of 66




                                                          and
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 19 of 66




                                                                       See
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 20 of 66




                                                                       Id




                                                       Id.




    See Equity–Linked Invs., L.P. v. Adams




       etc.                                            see also Frederick
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 21 of 66




Hsu Living Tr. v. ODN Hldg. Corp.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 22 of 66




                                                          SI-Lake, Inc. v. Conroy

                                                   see C&J Energy Servs., Inc. v.

City of Miami Gen. Emps’ and Sanitation Emps.’ Ret. Tr.




                             L & W Ins., Inc. v. Harrington




                                                  See Nerium Int’l, LLC v. F.T.C.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 23 of 66




                                                                     a court

makes those determinations as litigation proceeds.




                  initiate               See, e.g., Determination



                 Determination,




                                                        of

Determination



                                     Determine,
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 24 of 66




                                              termination See Determination

                                            Determination,




           Lorillard Tobacco Co. v. Am. Legacy Found




                                                   Id. see also Zayo Gp., LLC

v. Latisys Hldgs., LLC,



                              initiate
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 25 of 66




        of the courts                                             In re Estate

of Jacobsen




                                        See City of Oakland v. Lynch




                                                  Nerium,




                                                              See, e.g. Basic
Research, LLC v. F.T.C
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 26 of 66




                   United States v. Klein



                                            United States v. Klein

                                      Klein                           very real

distinctions between factual findings and allegations       Id.




              United States v. Gluk
                                                    Klein            Gluk


                              Klein
      Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 27 of 66




                                           litigable   Id.




                                                See, e.g.




Id.                                                                rarely even

see copies of complaints filed on the SEC’s behalf
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 28 of 66




                                                            not that the party will

prevail with respect to its contention regarding the fact
   Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 29 of 66




                                     could




                                                 See




                               See




                                                       The Commission shall

determine                                                        see also




               See
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 30 of 66




                                                                 held for the

purpose of determining




                 to determine




                                                                 See
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 31 of 66




                determined                                     Id.




                                                    et seq




                              See




determine

                                allege
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 32 of 66




       See Osborn ex rel. Osborn v. Kemp
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 33 of 66




       initiate

                                  resolve



                                                       See
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 34 of 66




                either

                         or

                                          See

                                      See Chicago Bridge & Iron Co. N.V. v.

Westinghouse Elec. Co.




                                                    see




                                                See, e.g. Equitable Tr. Co. v.

Marshall
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 35 of 66




                                                      Id.




                                                            Id.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 36 of 66




                                                                           See

generally

                    see also




                                                                    anything

by the Commission
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 37 of 66




                                             See Lucia v. S.E.C.



                                 Staff       preliminarily   considering

recommendations




       but the SEC itself has not yet determined whether or not to bring a case

In re Lions Gate Entm’t Corp. Secs. Litig.



                         staff advice is not authoritative   Richman v. Goldman

Sachs Gp., Inc.,
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 38 of 66




        See

          consulted                                   See




                                                                      Id.




See Soo Line R.R. Co. v. Fruehauf Corp.

                                                      Kona Tech. Corp. v. S.
Pac. Transp. Co.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 39 of 66




                                                                 See

                            Statement Regarding Staff Views




Lucia

see also, e.g. Koss v. Sec. & Exch. Comm’n of U. S.




                                 In re Lions Gate

           SEC Drops 20% of Probes After ‘Wells Notice,’
  Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 40 of 66




Available at




                                                  See




                 See                           see
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 41 of 66




                                                          resolving



resolutions




                                      see id.




                                           Id.
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 42 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 43 of 66




                                                     within 60 days




     Wood v. Coastal States Gas Corp.




                                                        See infra
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 44 of 66




          leads the merits section of its brief




            See
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 45 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 46 of 66




                                                                       See

                       PBW Stock Exchange, Inc.   SEC

      cert. denied




                        Id.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 47 of 66




See Eagle Indus., Inc. v. DeVilbiss Health Care, Inc.




                                                                  Id




                       U.S. W., Inc. v. Time Warner Inc

                       United Rentals, Inc. v. RAM Hldgs., Inc.
   Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 48 of 66




             is

supra




                              he
    he
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 49 of 66




                                                 Compare
with
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 50 of 66




                                                          Id
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 51 of 66




                                                         Tetragon




                                                                       Bonham v.

HBW Hldgs., Inc.



see also                                                     KFC Nat’l Council &

Advert. Co-op., Inc. v. KFC Corp



                                                 See, e.g.




                                                                   Zayo Gp., LLC

v. Latisys Hldgs., LLC



      never agree



               There is no room for this Court to impose those obligations now
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 52 of 66




                                                  ATR-Kim Eng Fin. Corp. v.

Araneta                                                       aff’d sub nom




                                                           Chesapeake Corp.

v. Shore




                           Trascent Mgmt. Consulting, LLC v. Bouri
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 53 of 66




                                             almost entirely

                       Compare                with




             Id
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 54 of 66




See also
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 55 of 66




                                                                 Id.




         see also




                         supra

                           supra
      Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 56 of 66




Id.




                                                                      compare
Determine,




supra
       Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 57 of 66




                                                                United Rentals,

Inc.

                               Kotler v. Shipman Assocs., LLC

                                    judgement entered

          see also Zayo Grp.




               Comrie v. Enterasys Networks, Inc.
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 58 of 66




                                                       U.S. W., Inc.

              Hartley v. Consol. Glass Hldgs., Inc.

                     aff’d




             supra

                     supra




                                     supra
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 59 of 66
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 60 of 66




                                                                     the
 Company shall apply all of its available cash and other liquid assets
 (including any available XRP the Company may lawfully use) to fund
 the payment of the redemption price in cash (and for no other purpose),
 except to the extent such redemption would violate Delaware law
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 61 of 66




                                                                   immediate




       when




                                     See




           but not for redeeming the Series C shares themselves.




                                    Id.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 62 of 66




                                                                   AM Gen.

Hldgs. LLC v. The Renco Grp., Inc.
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 63 of 66




                                              by SEC Staff




                              See In re CNX Gas Corp. S’holders Litig.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 64 of 66




                      SI-Lake, Inc. v. Conroy

                see also C&J Energy Servs., Inc.



See, e.g., SV Inv. P’rs, LLC v. Thoughtworks, Inc.
Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 65 of 66




                                   /s/ Michael A. Barlow




                                   Attorneys for Defendant
                                   Ripple Labs Inc.
    Case 1:20-cv-10832-AT-SN Document 126-4 Filed 04/21/21 Page 66 of 66




                        CERTIFICATE OF SERVICE

      I hereby certify that on February 19, 2021, my firm served true and correct

copies of the Public Version of Defendant’s Answering Brief in Opposition to

Plaintiff’s Motion for Preliminary upon the following counsel of record via File &

ServeXpress:



                    Garrett B. Moritz, Esq.
                    Elizabeth M. Taylor, Esq.
                    ROSS ARONSTAM & MORITZ LLP
                    100 S. West Street, Suite 400
                    Wilmington, Delaware 19801




                                           /s/ Adam K. Schulman
                                          Adam K. Schulman (#5700)
